Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-4 in the reply filed on 2/16/22 is acknowledged. The traversal is on the ground(s) that the Examiner’s grouping of claims contains an error. Pursuant to the Examiner’s comments, Group I is directed to an opaque imparting liquid; and Group II is directed to an opaque imparting method. The Examiner has grouped claims 7-9 with Group II.
However, claims 7-9 are also directed to an opaque imparting liquid, and depend from the claims of Group I. Therefore, claims 7-9 should be properly grouped with Group I rather than Group II.
Examiner will examine Group I as claims 1-4 and 7-9. 
Given Applicants have not traversed the Examiner's explanation of all the inventions I and II being independent or distinct for the reasons set forth in  the restriction requirement mailed 12/16/21, the restriction requirement is proper.
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 8-9 claim “or the like”. It is unclear the definition of “or the like”. Clarification is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (1891440). 
Nolan teaches solutions of suitable organic or mixtures or organic and inorganic salts such as aluminum in suitable organic liquids mixed with water. Such salts can be aluminum acetate. 
The organic liquid can be methanol, ethanol, propanol and isopropanol. 
The proportion of metallic salt should be between 5 percent and 25 percent by weight. 
The organic liquid penetrant may constitute from not less than 15 to not more than 50 percent by weight.

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further, the solution comprising aluminum acetate, an organic liquid and water is the same liquid as taught by Nolan as claimed in claim 1 and therefore it would be expected that the solution as taught by Nolan can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining as claimed in claim 1. 

Regarding claim 2, Nolan teaches the organic liquid can be methanol, ethanol, propanol or isopropanol. 

Regarding claim 3, Nolan teaches aluminum acetate. 

Regarding claims 4 and 8-9, the solution comprising aluminum acetate, an organic liquid and water is the same liquid as taught by Nolan as claimed in claim 1 and therefore it would be expected that the solution as taught by Nolan can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining . 

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al (20080103245). 
Endo teaches an inorganic fine dispersion. 
Endo, paragraph 14 of the PGPUB, teaches an inorganic fine particle dispersion liquid according to the present invention comprises dispersing inorganic fine particles in the presence of a water-soluble organic cationic compound and a water-soluble polyvalent metal compound. 
Endo, paragraph 29 of the PGPUB, teaches if necessary, the coating liquid may further comprise other ingredients such as a mordant.
Endo, paragraph 34 of the PGPUB, teaches the concentration of the inorganic fine particles is preferably 30% or less.
Endo, paragraph 35 of the PGPUB, teaches the dispersing medium used in the preparation of the inorganic fine particle dispersion liquid of the invention comprises water as the main component. In a preferable embodiment, the dispersing medium further comprises a small amount of an organic solvent (a low-boiling solvent such as a lower alcohol or an ethyl acetate). In this case, the amount of the organic solvent is preferably 20 wt % or less, more preferably 10 wt % or less, based on the entire dispersing medium.
Endo, paragraph 59 of the PGPUB, teaches water-miscible organic solvents can be e.g., ethyl acetate, methanol, ethanol, isopropanol, n-propanol or acetone. 

Endo, paragraph 79 of the PGPUB, teaches the water-soluble polyvalent metal compound described above is added preferably in a ratio of 0.1 to 10 wt %, more preferably 0.5 to 8 wt %, to the inorganic fine particles. The concentration of the inorganic fine particles in the dispersion liquid is generally about 10 to about 40 wt %, preferably 15 to 35 wt %.
Endo, paragraphs 133-134 of the PGPUB, teaches an inorganic mordent can be lanthanum acetate. 
Endo, paragraph 155 of the PGPUB, teaches part of the mordant may be contained in the coating liquid A, and in this case, the mordant used in the coating liquid A may be the same as, or different from, the mordant in the solution B. 
Endo, paragraph 122 of the PGPUB, teaches the ink-receiving layer further comprises a mordant (such as described below) so as to further improve image bleeding over time and water resistance.
Endo, paragraph 135 of the PGPUB, teaches when such mordants are added to the ink-receiving layer, their total amount is preferably 0.01 to 5 g/m2.
It would been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate lanthanum acetate as a mordent in the coating liquid in an amount improve image bleeding over time and water resistance.
Therefore, Endo teaches a composition comprising aluminum acetate, lanthanum acetate, water and an organic solvent as claimed in claim 1. 
prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Further, the solution comprising aluminum acetate, an organic liquid and water is the same liquid as taught by Nolan as claimed in claim 1 and therefore it would be expected that the solution as taught by Nolan can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining as claimed in claim 1. 

Regarding claim 2, Endo, paragraph 59 of the PGPUB, teaches water-miscible organic solvents can be e.g., ethyl acetate, methanol, ethanol, isopropanol, n-propanol or acetone. 

Regarding claim 3, Endo, paragraph 74 of the PGPUB, teaches a water-soluble polyvalent metal compound aluminum acetate. 

Regarding claims 4 and 8-9, the solution comprising aluminum acetate, lanthanum acetate, an organic liquid and water is the same liquid as taught by Endo as claimed in claim 1 and therefore it would be expected that the solution as taught by Endo can be used for a prothesis device cut and machined from a dental zirconia for cutting and machining wherein the dental zirconia is colored by a zirconia powder where iron, erbium, cobalt or the like is solid-solved as claimed in claim 1. 

. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US5837023 teaches a process for making a gradient index optical element having a precisely parabolic configuration of refractive index profile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        3/21/22